ETHOS ENVIRONMENTAL, INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (the “Agreement”) is made as of August 1, 2008, by and between Ethos Environmental, Inc., a Nevada corporation (the “Company”) and MKM Opportunity Master Fund Limited, a Cayman Island corporation (“Purchaser”). RECITALS Subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder, the Company desires to issue and sell to Purchaser, and Purchaser desires to purchase from the Company, securities of the Company as more fully described in this Agreement. AGREEMENT In consideration of the mutual promises contained herein and other good and valuable consideration, receipt of which is hereby acknowledged, the parties to this Agreement agree as follows: 1.Purchase and Sale of Securities. (a)Sale and Issuance of Securities. Subject to the terms and conditions of this Agreement and the exhibits attached hereto, Purchaser agrees to purchase at the Closing (as defined below), and upon payment of the Purchase Price (as defined below) the Company agrees to sell and issue to Purchaser, the following securities (the “Securities”): (i)a convertible promissory note in the amount of $300,000.00, in the form attached to this Agreement as Exhibit A (the “Note”); and, (ii)a common stock purchase warrant for 1,000,000 shares of the Company’s Common Stock, in the form attached to this Agreement asExhibit B (the “Warrant”). (b)Payment of Purchase Price.Payment of the Purchase Price must be transmitted via bank wire to the Company as follows to: Bank of
